DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in the application and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, from which claim 20 depends defines a particular action as relating to the first blade, it is therefore unclear how the particular action of the first blade relates to the movement of a second blade.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-12, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (US 2018/0170170 A1) hereinafter Nam.
Claim 1:
Nam discloses a vehicle component comprising: at least two movable blades; and [Fig. 2, Items 1, 30a-d] an actuator that receives an activation signal and drives at least one of the blades to move between a first position and a second position to exhibit a particular action. [Fig. 2, Item 100]
Claim 2:
Nam, as shown in the rejection above, discloses all the limitations of claim 1.
Nam also discloses wherein the vehicle component is a vehicle grille having a grille bar, the at least two movable blades are located on the grille bar, wherein the at least two movable blades are configured to exhibit a same action or different actions. [¶0051; Fig. 7b]
Claim 3:
Nam, as shown in the rejection above, discloses all the limitations of claim 1.
Nam also discloses further comprising an actuator that drives the at least two movable blades. [Fig. 2, Item 100]
Claim 4:
Nam, as shown in the rejection above, discloses all the limitations of claim 1.
Nam also discloses further comprising a first actuator for driving a first one of the at least two blades and a second actuator for driving a second one of the at least two blades independently from the driving of the first one of the at least two blades. [¶0059]
Claim 5:
Nam, as shown in the rejection above, discloses all the limitations of claim 1.
Nam also discloses wherein the at least two movable blades are configured to move independently of each other, wherein the particular action comprises different rotating actions of the at least two blades, wherein the different rotating actions comprise at least one of rotations at different times and rotations at different angles. [¶0051; Fig. 7b]
Claim 6:
Nam, as shown in the rejection above, discloses all the limitations of claim 1.
Nam also discloses wherein the component is located on a front end of the vehicle. [¶0051]
Claim 11:
Nam, as shown in the rejection above, discloses all the limitations of claim 1.
Nam also discloses wherein the component is a grille assembly having a grille substrate, a longitudinal linkage attached to the grille substrate, a transverse linkage attached to the longitudinal linkage, and a drive linkage configured to be driven by the actuator, wherein the longitudinal linkage is attached to the drive linkage and driven by the drive linkage, wherein the grille comprises blades pivotally attached to the transverse linkage. [¶0051; Figs. 2-3; Items 30a-d, 100, 150a-d]
Claim 12:
Nam discloses A vehicle component control method: providing a vehicle component having at least two movable blades; and [Fig. 2, Items 1, 30a-d] driving a first blade of the at least two movable blades to move the first blade between a first position and a second position based on an activation signal, the first blade driven to exhibit a particular action. [Fig. 2, Item 100]
Claim 19:
Nam, as shown in the rejection above, discloses all the limitations of claim 12.
	Nam also discloses wherein the vehicle comprises a plurality of blades that move independently of each other, and the particular action comprises rotation of at least one blade. [¶0051; Fig. 7b]
Claim 20:
Nam, as shown in the rejection above, discloses all the limitations of claim 12.
	Nam also discloses wherein the vehicle comprises a plurality of blades that move independently of each other, and the particular action comprises different rotating actions of at least two movable blades, and the different rotating actions comprise at least one of rotations at different times and rotations at different angles. [¶0051; Fig. 7b]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nam as applied to claims 1 and 12 above, and further in view of Dudar (US 2019/0272687 A1) hereinafter Dudar.
Claim 7:
Nam, as shown in the rejection above, discloses all the limitations of claim 1.
	Nam doesn’t explicitly disclose further comprising a body control module configured to generate the activation signal in response to receiving an occupant approach signal, a vehicle unlock signal, a vehicle lock signal, a light drive signal, a remote-control signal, a sensor signal, an action function activation signal, or some combination of these.
	However, Dudar does disclose further comprising a body control module configured to generate the activation signal in response to receiving an occupant approach signal, a vehicle unlock signal, a vehicle lock signal, a light drive signal, a remote-control signal, a sensor signal, an action function activation signal, or some combination of these. [¶¶0047-0048]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the vehicle component with movable blades of Nam with the activation signal generation of Dudar to condition the vehicle appropriately for the anticipated use case thus increasing efficiency.
Claim 8:
Nam, as shown in the rejection above, discloses all the limitations of claim 7.
	Nam doesn’t explicitly disclose wherein the vehicle comprises an engine, and the component is a vehicle grille, and the vehicle further comprises a powertrain control module that generates an intake air flow control signal; and the body control module configured to generate the activation signal when the engine is off, and the particular action of the at least one blade is terminated and reset when the actuator receives the intake air flow control signal.
	However, Dudar does disclose wherein the vehicle comprises an engine, and the component is a vehicle grille, and the vehicle further comprises a powertrain control module that generates an intake air flow control signal; and the body control module configured to generate the activation signal when the engine is off, and the particular action of the at least one blade is terminated and reset when the actuator receives the intake air flow control signal. [¶¶0047-0048
Claim 9:
Nam, as shown in the rejection above, discloses all the limitations of claim 8.
	Nam doesn’t explicitly disclose wherein the actuator receives the intake air flow control signal and the activation signal, and drives at least one blade of the grille to exhibit a second particular action based on the intake air flow control signal and the activation signal, wherein the second particular action is programmed to meet an air intake demand of the vehicle.
	However, Dudar does disclose wherein the actuator receives the intake air flow control signal and the activation signal, and drives at least one blade of the grille to exhibit a second particular action based on the intake air flow control signal and the activation signal, wherein the second particular action is programmed to meet an air intake demand of the vehicle. [¶¶0047-0048]
Claim 10:
Nam, as shown in the rejection above, discloses all the limitations of claim 1.
	Nam doesn’t explicitly disclose wherein, when the engine is stopped or running, the actuator is configured to generate the activation signal in response to receiving an occupant approach signal, a vehicle unlock signal, a vehicle lock signal, a light drive signal, a remote-control signal, a sensor signal, an action function activation signal, or some combination of these.
	However, Dudar does disclose wherein, when the engine is stopped or running, the actuator is configured to generate the activation signal in response to receiving an occupant approach signal, a vehicle unlock signal, a vehicle lock signal, a light drive signal, a remote-control signal, a sensor signal, an action function activation signal, or some combination of these. [¶¶0047-0048]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the vehicle component with movable blades of Nam with the activation signal generation of Dudar to condition the vehicle appropriately for the anticipated use case thus increasing efficiency.
Claim 13:
Nam, as shown in the rejection above, discloses all the limitations of claim 12.
	Nam doesn’t explicitly disclose further comprising generating the activation signal in response to receiving an occupant approach signal, a vehicle unlock signal, a vehicle lock signal, a light drive signal, a remote-control signal, a sensor signal, an action function activation signal, or some combination of these.
	However, Dudar does disclose further comprising generating the activation signal in response to receiving an occupant approach signal, a vehicle unlock signal, a vehicle lock signal, a light drive signal, a remote-control signal, a sensor signal, an action function activation signal, or some combination of these. [¶¶0047-0048]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the vehicle component with movable blades of Nam with the activation signal generation of Dudar to condition the vehicle appropriately for the anticipated use case thus increasing efficiency.
Claim 16:
Nam, as shown in the rejection above, discloses all the limitations of claim 12.
	Nam doesn’t explicitly disclose wherein the vehicle comprises an engine, and the component is a vehicle grille, wherein the activation signal is independent of an intake air flow control signal of the vehicle, wherein the activation signal is generated when the engine is off.
	However, Dudar does disclose wherein the vehicle comprises an engine, and the component is a vehicle grille, wherein the activation signal is independent of an intake air flow control signal of the vehicle, wherein the activation signal is generated when the engine is off. [¶¶0047-0048]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the vehicle component with movable blades of Nam with the activation signal generation of Dudar to condition the vehicle appropriately for the anticipated use case thus increasing efficiency.
Claim 17:
Nam, as shown in the rejection above, discloses all the limitations of claim 16.
	Nam doesn’t explicitly disclose further comprising driving at least one blade of the vehicle grille to exhibit the particular action based on the intake air flow control signal and the activation signal, wherein the particular action is programmed to meet an air intake demand of the vehicle.
	However, Dudar does disclose further comprising driving at least one blade of the vehicle grille to exhibit the particular action based on the intake air flow control signal and the activation signal, wherein the particular action is programmed to meet an air intake demand of the vehicle. [¶¶0047-0048]
Claim 18:
Nam, as shown in the rejection above, discloses all the limitations of claim 12.
	Nam doesn’t explicitly disclose wherein the vehicle is an electric vehicle, wherein the method includes generating the activation signal in response to receiving an occupant approach signal, a vehicle unlock signal, a vehicle lock signal, a light drive signal, a remote-control signal, a sensor signal, an action function activation signal, or some combination of these.
	However, Dudar does disclose wherein the vehicle is an electric vehicle, wherein the method includes generating the activation signal in response to receiving an occupant approach signal, a vehicle unlock signal, a vehicle lock signal, a light drive signal, a remote-control signal, a sensor signal, an action function activation signal, or some combination of these. [¶0018]

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nam as applied to claim 12 above, and further in view of Jaglan et al. (US 2019/0111761 A1) hereinafter Jaglan.
Claim 14:
Nam, as shown in the rejection above, discloses all the limitations of claim 12.
	Nam doesn’t explicitly disclose further comprising generating the activation signal when an occupant approach signal is within a particular range of the vehicle.
	However, Jaglan does disclose further comprising generating the activation signal when an occupant approach signal is within a particular range of the vehicle. [¶0054]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the vehicle component with movable blades of Nam with the activation signal of Jaglan to condition the vehicle appropriately for the anticipated use case thus increasing efficiency.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nam as applied to claim 12 above, and further in view of Ho (KR 20110054226 A) hereinafter Ho.
Claim 15:
Nam, as shown in the rejection above, discloses all the limitations of claim 12.
	Nam doesn’t explicitly disclose wherein the activation signal is generated when a vehicle unlock signal or a vehicle lock signal is received.
	However, Ho does disclose wherein the activation signal is generated when a vehicle unlock signal or a vehicle lock signal is received. [Page 1, ¶4]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the vehicle component with movable blades of Nam with the activation signal of Ho to condition the vehicle appropriately for the anticipated use case thus increasing efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Primary Examiner, Art Unit 3747